DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.
 Election/Restrictions
Newly submitted claims 6 and 5 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The originally claimed invention requires at least:
an accumulator valve module, comprising: 
a high-pressure accumulator configured to store the first medium at a high- pressure accumulator pressure, 
an impulse nozzle configured to bombard the surface with the first medium, and 
a changeover valve configured as a solenoid valve having a nozzle connector configured to connect to the impulse nozzle, a high-pressure 
wherein the changeover valve is configured to: 
connect, in a release position, the high-pressure accumulator and the impulse nozzle via the high-pressure accumulator connector and the nozzle connector; and 
connect, in a charge position, the high-pressure accumulator and the first medium source via the high-pressure accumulator connector and the feed connector; and switch between the release position and the charge position.
Such is not required by the invention of the newly filed claims.
	On the other hand, the newly filed claims require at least:
an accumulator valve module, comprising: 
a high-pressure accumulator configured to store the first medium at a high- pressure accumulator pressure, 
an impulse nozzle configured to bombard the surface with the first medium, 
a changeover valve configured as a solenoid valve having a nozzle connector configured to connect to the impulse nozzle and a high-pressure accumulator connector configured to connect to the high-pressure accumulator, 
wherein the changeover valve is configured to: 

interrupt, in a charge position, the high-pressure accumulator and the impulse nozzle, and 
switch between the release position and the charge position and wherein the high pressure accumulator is connected to the first medium source via a high-pressure accumulator holding valve connecting the high pressure accumulator to the medium source, the high-pressure accumulator holding valve being configured to block a flow of the first medium in a direction from the high-pressure accumulator to the first medium source.
Thus, the invention of newly filed claims 6 and 5 and the originally claimed invention have different design, different modes of operation. The referenced inventions are mutually exclusive and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 6 and 5 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Allowable Subject Matter
Claims 1-4 and 7-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The applicants amended the claims.
The amendment obviated rejections under 35 USC 112 made in the previous Office action.
The prior art cited and applied in the previous Office actions is still considered to be the closest prior art with respect to the amended claims.
Specifically, US 6,805,305, 2016/0152213, 2019/0031155, 2020/0282416 teach apparatuses with nozzles, accumulators, solenoid valves and methods of their use. These documents are considered to be the closest prior art to the claimed apparatus and method.
	The prior art taken alone or in combination fails to teach a cleaning device comprising:
an accumulator valve module, comprising: 
a high-pressure accumulator configured to store the first medium at a high- pressure accumulator pressure, 
an impulse nozzle configured to bombard the surface with the first medium, and 
a changeover valve configured as a solenoid valve having a nozzle connector configured to connect to the impulse nozzle, a high-pressure accumulator connector configured to connect to the high-pressure accumulator, and a feed connector configured to connect to a first medium source, 
wherein the changeover valve is configured to: 

connect, in a charge position, the high-pressure accumulator and the first medium source via the high-pressure accumulator connector and the feed connector; and switch between the release position and the charge position.
The prior art taken alone or in combination also fails to teach a cleaning method for cleaning a surface by selectively bombarding a surface with a media sequence of at least a first gaseous medium and a second liquid medium comprising: 
providing an accumulator valve module, comprising: 
a high-pressure accumulator configured to store the first medium at a high- pressure accumulator pressure, 
an impulse nozzle configured to bombard the surface with the first medium, and 
a changeover valve configured as a solenoid valve having a nozzle connector configured to connect to the impulse nozzle, a high-pressure accumulator connector configured to connect to the high-pressure accumulator, and a feed connector configured to connect to a first medium source; 
holding the high-pressure accumulator pressure in the high-pressure accumulator by switching the changeover valve to a charge position in which the high pressure accumulator and the first medium source are 
bombarding, via a second nozzle, the surface with the second medium; and 
bombarding, via the impulse nozzle, the surface with the first medium by switching the changeover valve to a release position in which the high-pressure accumulator and the impulse nozzle are connected via the high-pressure accumulator connector and the nozzle connector.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The application is in conditions for allowance except for the presence of non-elected claims 5-6.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711